REQUESTED BY: Rodney J. Palmer, Brown County Attorney, Ainsworth, Nebraska.
1. LB 628 of the 1980 Legislature contained a number of amendments affecting fees of the sheriff as jailer. Under this act is the sheriff entitled to keep the jailer fee which was raised from $3.00 to $10.00?
2. When does the change from $3.00 to $10.00 go into effect?
1. Yes, until January 1, 1983.
2. July 18, 1980.
Enclosed is a copy of Opinion No. 242 dated July 28, 1976, from this office which determines, on the basis ofDorrance v. County of Douglas, 149 Neb. 685, that the sheriff was entitled to retain the fee for boarding prisoners, except in counties over 200,000 population excluded by statute, and that any profit therefrom was an emolument of office.
LB 628 made no changes in this arrangement until January 1, 1983, or unless the county sheriff contracts as to boarding prisoners with the county board as hereinafter discussed; therefore, except as noted above, our opinion that the sheriff may retain such fees is still valid.
Section 5 of LB 628 specifically provides that commencing January 1, 1983, each county shall provide proper quarters and adequate equipment for the preparation and serving of all meals furnished to all prisoners and that the county sheriff shall no longer be reimbursed for boarding prisoners under section 33-117, which is the section referred to above which allows a jailer fee of $3.00 and to be raised to $10.00 by LB 628. Therefore, after January 1, 1983, the sheriff will not be entitled to any fee for his services in boarding prisoners. Said section 5 provides that the sheriff shall have full charge and control of such food services provided by the county and the county board shall also provide for all washing, fuel, lights, and clothing for prisoners and the necessary purchases for such services shall be made under the direction of the county sheriff and paid only by the county board on original invoices submitted by the sheriff.
Section 3 of LB 628 provides that the sheriff and county boards in counties, except in counties having a population of 300,000 or more inhabitants, may enter into a contract for providing meals, washing, fuel, lights, and clothing for prisoners for the interim period between the effective date of the act and January 1, 1983.
Section 7 of LB 628 provides that sections 5, 6, and 9 of said act shall become operative on January 1, 1983, and that the other sections thereof shall become operative on their effective date. The change of jailer fee from $3.00 to $10.00 is contained in section 2 of the act and therefore becomes effective on the operative date of said bill which was July 18, 1980.